DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ainspan et al. (US 2016/0065186 A1).
Regarding Claim 1, Ainspan et al. teaches in Figure 4 a phase-locked loop, comprising: 
an oscillator (circuitry to the right of 601 and 603); 

a controller configured to generate a level signal and a first control word based on a change in a control voltage of the oscillator (605); and 
an adjustment circuit comprising a smoothing circuit (602, 604, DAC A, DAC B) and N multiplexer switches MUXs (multiplexers within 601 and 603), wherein the smoothing circuit is configured to slow down a flipping speed of the level signal and obtain a smooth signal (based on control signals from 605), 
wherein the N MUXs one-to-one correspond to the N switched capacitors (where the multiplexers are one-to-to correspond to the N switched capacitors A0 – A15 and B0 – B15), and 
wherein the N MUXs are configured to be selected and controlled for the smooth signal based on the first control output control signals to control the N switched capacitors to be opened or closed (using 605 and 602, 604).  

Regarding Claim 2, Ainspan et al. further teaches the phase-locked loop, wherein the controller is configured to update, based on the change in the control voltage of the oscillator, a second control word that is in a previous state and that is used to select and control the N MUXs (from 605, which receives input from the integral path 28; where the integral path is based on the phase detector 202 in Figure 2, which detects a change in the control voltage of the oscillator based on the output from the oscillator).  



Regarding Claim 5, Ainspan et al. further teaches the phase-locked loop, wherein a pole of the low-pass filter is located within a loop bandwidth of the phase-locked loop (the resistor and capacitor as connected between 602 and 601, as controlled by 605; the resistor and capacitor as connected between 604 and 603, as controlled by 605).  

Regarding Claim 6, Ainspan et al. further teaches the phase-locked loop, wherein a time length required by the low-pass filter to flip the level signal from 0 to 1 or from 1 to 0 is based on a time constant of the low-pass filter (based on the time constant of the resistor and capacitor as connected between 602 and 601; based on the time constant the resistor and capacitor as connected between 604 and 603).  

Regarding Claim 7, Ainspan et al. further teaches the phase-locked loop, wherein the adjustment circuit further comprises a switch connected in series between an input end of the smoothing circuit and the controller and the controller is further configured to: 
after determining that the control voltage of the oscillator changes and before generating the level signal and control, based on the first digital signal, the switch to be closed (using controller 605, DAC 602 and DAC 604).  

.  

Allowable Subject Matter
Claims 3, 8, and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 3, the prior art does not disclose, teach or suggest the phase-locked loop, wherein the controller is configured when the control voltage of the oscillator is greater than a first preset voltage, add M to the second control word in the previous state to obtain the first control word, wherein M is an integer greater than 0;
in combination with all the other claimed limitations.  

Regarding Claim 8, the prior art does not disclose, teach or suggest the phase-locked loop, wherein the adjustment circuit further comprises an initial-point preset circuit that is connected in series between an output end of the smoothing circuit and the controller;
in combination with all the other claimed limitations.
Claims 19 and 20 are objected to for depending from Claim 8. 


in combination with all the other claimed limitations.
Claim 11 is objected to for depending from Claim 10.

Regarding Claim 12, the prior art does not disclose, teach or suggest the phase-locked loop, further comprising a temperature detector configured to obtain a temperature value of the oscillator the controller is further configured to use, based on the temperature value, a control word corresponding to the temperature value in a preset correspondence as control word in an initial state, wherein the preset correspondence is between temperature value and control word;
in combination with all the other claimed limitations.

Regarding Claim 13, the prior art does not disclose, teach or suggest the phase-locked loop, further comprising a control voltage detector configured to 
detect the control voltage based on first preset voltage and second preset voltage and 
indicate, based on a detection result, the controller to determine whether the control voltage changes, wherein the first preset voltage is greater than the second preset voltage;
in combination with all the other claimed limitations.
Claims 14-16 are objected to for depending from Claim 13.

Regarding Claim 17, the prior art does not disclose, teach or suggest the phase-locked loop, wherein the controller is configured to obtain the first control word by subtracting M from the second control word in the previous state when the control voltage of the oscillator is less than a second preset voltage;
in combination with all the other claimed limitations.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DIANA J. CHENG/           Examiner, Art Unit 2849